EXAMINER’S COMMENT
Pending Claims
Claims 20, 23, 25, 26, 28, 29, 32-35, 37, 38, 40-45, and 47 are pending.

Priority
The instant invention contains the following continuing data:
The instant application is a continuation of U.S. Serial No. 17/023,056, Filed September 16, 2020.
U.S. Serial No. 17/023,056 is a continuation of U.S. Serial No. 15/070,199, filed March 15, 2016 (now U.S. Pat. No. 10,808,133).
U.S. Serial No. 15/070,199 is a continuation of U.S. Serial No. 13/316,860, filed December 12, 2011 (now U.S. Pat. No. 9,303,166).
U.S. Serial No. 13/316,860 is a continuation of U.S. Serial No. 11/956,542, filed December 14, 2007 (now U.S. Pat. No. 8,231,970).
U.S. Serial No. 11/956,542 is a continuation-in-part of 11/468,831, filed August 31, 2006 (now U.S. Pat. No. 7,816,418) and a continuation-in-part of 11/384,970, filed March 20, 2006 (now U.S. Pat. No. 7,745,010).
U.S. Serial No. 11/384,970 is a continuation-in-part of 11/213,136, filed August 26, 2005 (now abandoned).
The pending claims of the instant application have an effective filing date of August 26, 2005.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on April, 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial No. 17/023,056 has been reviewed and accepted.  The terminal disclaimer has been recorded.  
The terminal disclaimer filed on April, 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,283,042, 9,303,166, 10,800,928 & 10,808,133 has been reviewed and accepted.  The terminal disclaimer has been recorded.  

Response to Amendment
The objection to claims 32-35, 43, and 44 has been overcome by amendment.
The rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 46 and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Leo (US Pat. No. 4,075,153) has been rendered moot by the cancellation of these claims.
The rejection of claim 46 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 15 of U.S. Patent No. 8,231,970 in view of Leo (US Pat. No. 4,075,153) has been rendered moot by the cancellation of this claim.

Allowable Subject Matter
Claims 20, 23, 25, 26, 28, 29, 32-35, 37, 38, 40-45, and 47 are allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 8, 2022